Exhibit 10.1

 

AMENDMENT

OF THE

EXECUTIVE EMPLOYMENT AGREEMENT

 

This AMENDMENT of the Executive Employment Agreement (this “Amendment”) by and
between Cardinal Financial Corporation, a Virginia corporation (“Cardinal”), and
Bernard H. Clineburg (“you” and all similar references), collectively the
“parties”, is entered into and is effective as of December 21, 2016.

 

WHEREAS, you and Cardinal are parties to an Executive Employment Agreement dated
as of November 1, 2010 (as amended on November 13, 2012 and on February 10,
2016, the “Employment Agreement”),

 

WHEREAS, Cardinal is a party to that certain Agreement and Plan of
Reorganization, dated as of August 17, 2016, by and among United Bankshares,
Inc., UBV Holding Company, LLC, and Cardinal (the “Merger Agreement”),

 

WHEREAS, the Merger Agreement requires Cardinal to amend the Employment
Agreement consistent with the terms of Section 7.10(d) of the disclosure
schedules attached to the Merger Agreement, and

 

WHEREAS, you and Cardinal desire to amend the Employment Agreement by this
Amendment.

 

NOW, THEREFORE, in consideration of the promises and obligations of Cardinal and
you and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows.

 

1.              Section 2.3(v) of the Employment Agreement is amended to add the
following sentence to the end thereof:

 

“On or before March 15, 2017, the Company shall transfer ownership of
Clineburg’s Company-owned automobile to Clineburg, with appropriate tax
treatment.”

 

2.              The portion of the first sentence of Section 6.2 of the
Employment Agreement which precedes subsection (i) therein is replaced with the
following:

 

“During the term of this Agreement and throughout any further period that he is
an officer or employee of the Company, and for a period of two years from and
after the date that Clineburg is no longer employed by the Company, or for a
period of two years from the date of entry by a court of competent jurisdiction
of a final judgment enforcing this covenant in the event of a breach by
Clineburg, whichever is later, Clineburg covenants and agrees that he will not,
directly or indirectly, either as a principal or employee:”

 

--------------------------------------------------------------------------------


 

3.              Except as amended by this Amendment, the terms of the Employment
Agreement remain in effect.

 

 

 

 

CARDINAL FINANCIAL CORPORATION

 

 

 

 

 

 

/s/ Bernard H. Clineburg

 

 

By:

/s/ William G. Buck

Bernard H. Clineburg

 

 

William G. Buck

 

 

 

Chairman of the Compensation Committee

 

--------------------------------------------------------------------------------